Case 3:15-md-02670-JLS-MDD Document 1987-7 Filed 09/19/19 PageID.134823 Page 1 of
                                       5




              Exhibit 5
Case 3:15-md-02670-JLS-MDD Document 1987-7 Filed 09/19/19 PageID.134824 Page 2 of
                                       5
Case 3:15-md-02670-JLS-MDD Document 1987-7 Filed 09/19/19 PageID.134825 Page 3 of
                                       5
Case 3:15-md-02670-JLS-MDD Document 1987-7 Filed 09/19/19 PageID.134826 Page 4 of
                                       5
Case 3:15-md-02670-JLS-MDD Document 1987-7 Filed 09/19/19 PageID.134827 Page 5 of
                                       5
